ti

©

xe 1©)

fm
LAVELLE LAW

WILLIAM T. LAVELLE, ESQ. ——__ B ty “TE —_ Also Admitted in California
Attorney at Law & AS S OC IATE S PC, Eastern District of New York
57 East Main Street, Patchogue, New York 11772 Southern District of New York

(631) 475-0001 Fax (631) 447-7150
lavellelawassociates@gmail.com

 

 

 

 

 

January 28, 2021

Hon. Judge Joanna Seybert
United States District Court
Eastern District of New York

100 Federal Plaza
Central Islip, NY 11722
Re: Flanagan, et al v. William G. Prophy LLC, et al
CV 18-1303 JS)(AKT)
Dear Judge Seybert:

As the court is aware, I represent the plaintiffs in the above captioned action. I am in
receipt of the court’s order dated January 20, 2021 asking that I file a Status Report informing
the Court on how I intend to proceed in this action in light of defendants’ failure to retain new
counsel, pursuant to the Court’s Electronic Scheduling Order of April 24, 2020. I sincerely
apologize to the Court for my admittedly delayed response in this matter.

My office was closed from March 31, 2020 to July 31, 2020 due to Covid-19. My
untimely response is due to the fact that three (3) of my four (4) staff members (all non-
attorneys) as well as myself all tested positive for Covid-19, all within a few weeks of one
another, and as a result I had no choice but to shut down my entire office for one (1) entire
month. Unfortunately, my office’s Covid-19 outbreak did not result in merely minor symptoms
and resulted in a significant amount of time missed from work for all individuals so infected.

Additionally, almost immediately after I was cleared to return to work my very elderly
mother-in-law and father-in-law (who reside in Florida) ran into some serious health issues
which required my wife and me to spend two (2) weeks in Florida dealing with the situation. My
mother-in-law sustained a fall wherein she fractured her hip and underwent hip replacement
surgery that encountered complications which required an extended hospital stay. As a result, my
wife and I needed to tend to her needs and set her up in a long term rehabilitation facility.

As to my father-in-law, he is suffering from dementia and other medical conditions, and
my wife and I had to set him up in a long term care facility which took some time to accomplish.
As a result, of these personal issues I was out of the office for an additional two (2) weeks during
which time my staff was still not fully back to work because of the lingering effects of Covid-19.
As to the status of this case --- I am sure that the court is aware that defendant, William
G. Proefriedt has previously hired and fired two (2) attorneys who were representing him and his
corporation in this action, and as a result this Court gave the defendant until June 30, 2020 to
retain new counsel, however, the court file still does not reflect an attorney of record for the
corporate defendant.

Subsequently, back in November 2020, I had a two (2) phone calls with Matthew Tuohy,
Esq. who advised me that he represented defendant, William G. Proefriedt in this matter, even
though to this day Mr. Tuohy has still not filed a Notice of Appearance. During one of these
conversations Mr. Tuohy made an offer of settlement which I presented to the trustees of Local
66 on November 18, 2020. In response, the trustees rejected Mr. Tuohy’s offer and I verbally
advised Mr. Tuohy accordingly.

On January 25, 2021, pursuant to the order of the court dated January 20, 2021, I e-
mailed a copy of the aforesaid order along with a cover letter to defendant, William G. Proefriedt
(who is also the principal of Defendant, William G. Prophy, LLC d/b/a WGP Contracting, Inc.)
and on the same day Mr. Proefriedt responded by e-mail as follows’:

“Matt Tuohy is aware and as you should be the New York State
Department of Labor has determined the work we did over the past was
not local 66 work. This action of yours is fraudulent and cost me
hundreds of thousands in fees, and millions in lost work.” (A copy of the
aforesaid e-mail is attached hereto as Exhibit “A.”)

In response to Mr. Proefriedt’s aforesaid e-mail I sent him an e-mail that said the
following:

“I’m sure that if the department of labor issued a decision that your
attorney can certainly send me a copy of the determination supporting
your position. Your attorney should be filing a notice of appearance with
the federal court, that way I will actually know whether or not he’s
representing you and/or your corporation in this matter.” (A copy of the
aforesaid e-mail is attached hereto Exhibit “A.”)

On January 26, 2021, I received an e-mail from Mr. Tuohy at 8:08 a.m. asking that I call
him when I got a chance, and within a few minutes thereafter I called Mr. Touhy, however, he
did not answer my call. At 8:23 am. I sent Mr. Tuohy a text message asking that he call me
when he is free and Mr. Tuohy responded by saying: My main man! . . . getting dressed and will
call you 15-20”, however, Mr. Tuohy did not call me back as promised. (A copy of Mr. Tuohy’s
aforesaid e-mail and text message are attached hereto as Exhibit “B.”)

 

'T also mailed a copy of the aforesaid order along with a cover letter to William G. Proefriedt and William G.
Prophy, LLC d/b/a WGP Contracting, Inc. to 85 Spruce Road, West Babylon, NY 11704, as per the affidavit of
mailing/service that I filed in ECF.
On January 27, 2021, I sent both Mr. Proefriedt and Mr. Tuohy separate e-mails, wherein,
I expressed my position as to the status of the case. Later that same day, I received a call from
Mr. Tuohy at 6:15 p.m. as I was in the middle of having dinner, and he said that he would call
me back this morning at 8:00 a.m., however, as this moment Mr. Tuohy has still don’t called me
back. (A copy of the two (2) aforesaid e-mails are attached hereto attached hereto as Exhibit
“C. ”)

Lastly, on December 16, 2017, Mr. Proefriedt sent me an e-mail, wherein, he stated that
WGP Contracting, Inc. “is dissolved.” Being that WGP Contracting, Inc. has admittedly been
dissolved, I would be willing to agree to allow the defendant corporation to execute a confession
of judgment, and, if the corporation is not willing to do so I will move to strike its answer and
seek a default judgment. As to Mr. Proefriedt, individually, I am prepared to proceed to trial. (A
copy of the aforesaid e-mail is attached hereto as Exhibit “D.”)

Respectfully yours

William T. LaVelle, Esq.

 

Cc: Sent via email to billproef@aol.com
William G. Proefriedt
85 Sprucewood Road
West Babylon, NY 11704

Sent via email to billproef@aol.com

William G. Prophy LLC d/b/a WGP Contracting, Inc.
85 Sprucewood Road

West Babylon, NY 11704

Sent via email to matttuohy@optonline.net
The Law Offices of Matthew Tuohy

7 High Street, Suite 300

Huntington, NY 11743
Case 2:18-cv-01303-JS-AKT Document 56 Filed 01/28/21 Page 4 of 14 PagelD #: 261

EXHIBIT “A”
ot

Re: Flanagarty Wilbbamos Ppophtyadse, Ke all httpsy/Anaikao lL eorm wyebmail:stdfenais/PrintMessag«

From: wtlpc@aol.com,
To: billproef@aol.com,
Ce: matttuohy@optonline.net,
Subject: Re: Flanagan v. William G Prophy LLC, et all
Date: Mon, Jan 25, 2021 5:28 pm

 

I’m sure that if the department of labor issued a decision that your attorney can certainly send me a copy of
the determination supporting your position.

Your attorney should be filing a notice of appearance with the federal court, that way I will actually know
whether or not he’s representing you and/or your corporation in this matter.

Bill

Sent from my iPhone

On Jan 25, 2021, at 4:20 PM, billproef@aol.com wrote:

Bill Lavelle,

Matt Tuohy is aware and as you should be the New York State Department of Labor has determined the work we
did over the past was not local 66 work. This action of yours is fraudulent and cost me hundreds of thousands in
fees, and millions in lost work.

William G Proefriedt

From: LaVelle Law & Associates P.C. <wilpc@aol.com>
To: billproef@aol.com <billproef@aol.com>

Sent: Mon, Jan 25, 2021 3:35 pm

Subject: Flanagan v. William G Prophy LLC, et ail

Mr. Proefriedt:
Please see attached documents.

William T. Lavelle, Esq.

LaVelle Law & Associates, P. C.
57 East Main Street
Patchogue, New York 11772
Phone: 631-475-0001 Ext. 111
Fax: 631-447-7150

e-mail: wtlpc@aol.com

 

1 of 1 1/27/2021, 1:47 PM.
Case 2:18-cv-01303-JS-AKT Document 56 Filed 01/28/21 Page 6 of 14 PagelD #: 263

EXHIBIT “B”
Lavalle = Case 2:18-cv-01303-JS-AKT Document 56 Filed 01/28/21 https¢/mail gol-conp>yehmail-std/eu-us/PrintMessage

From: matttuohy@optonline.net,
To: wtlpc@aol.com,
Subject: Lavalle
Date: Tue, Jan 26, 2021 8:08 am

 

Please call me when you get a chance thx

lofi 1/27/2021, 2:20 PM
al LTE GD

 

 

oe Matthew> - a
oo -_iMessage
— Yesterday 8:23 AM

 

man|....getting
dressed and will
call you 15-20.

 

 

 
oo) LTE Ge)

 

 

 

 

 
Case 2:18-cv-01303-JS-AKT Document 56 Filed 01/28/21 Page 10 of 14 PagelD #: 267

EXHIBIT “C”
 

 

 

 

 

 

i Recenily Deleted
ES Contacts
[fi Calendar
v Folders
fa Saved Mail
Ba Apple Mail T..
fa Archive

Ba craigs list po...

23 Criminal 9

Vv
a EL a PRE ete

(SB ee

 

https://mail.aol.com/webmail-std/en-us/suite

 

 

 

 

AOL Mail (24) Pave 4% 1
c
COMPOSE a Be A Do wore~
. Reply Reply All Forward Delete .
v Search Mail =
|v Search Mail Q Regarding WGP? William Proefiedt i
© Today on AOL - . a - -
F* LaVelle Law & Associates P.C. (wtlpc@aol.com) Wed, Jan 27,
i New Mail 24 To: matttuohy@optonline.net Details v
3 Old Mail Mr. Tuohy:
E& Drafts sf I have sent this email to you as a courtesy. Please see below.
FM Sent
Mr. Proefiedt:
@ Spam 116 . . . : . . :
Below is my response to your previous email about Local 66 work. I am also sending a copy of this email to Matt]

‘Tuohy as a courtesy, as I am unsure whether he has been retained.as your lawyer for this matter, [have reached ot
by phone and text message but he has not returned my calls. If, in fact, Mr. Tuohy is your lawyer for this matter, h
filed a notice of appearance.

Prior to any lawsuit being filed, you were given the opportunity to have a settlement discussion to contest, explain
documentation and/or review the audit in an attempt to settle the case. My client would accept affidavits from you
to determine what actual work they performed. You never in “good faith”. cooperated or attempted to resolve this :
prior to the lawsuit being filed. In addition, you requested, through email correspondence, proof from Local 66 the
client had an apprentice program, which is inconsistent if you had no jurisdictional work. However, your bid on jc

_ accepted by municipalities and you then failed to notify the hall and request men. or apprentices for said projects

William T. Lavelle, Esq.
LaVelle Law & Associates, P. C.
57 East Main Street
Patchogue, New York 11772
Phone: 631-475-0001 Ext. 111
Fax: 631-447-7150

e-mail: wtlpc@aol.com

x Reolv All -P Forward

, @ - Reviv

1/27/2021
Regarding this matter - Local’66 Pave 4of 1

From: wtlpc@aol.com,
To: billproef@aol.com,
Subject: Regarding this matter - Local 66
Date: Wed, Jan 27, 2021 3:22 pm

 

Mr. Proefiedt:

Below is my response to your previous email about Local 66 work. I am also sending a copy of this
email to Matthew Tuohy as a courtesy, as I am unsure whether he has been retained as your lawyer
for this matter. I have reached out to him by phone and text message but he has not returned my calls.
If, in fact, Mr. Tuohy is your lawyer for this matter, he has not filed a notice of appearance. —

Prior to any lawsuit being filed, you were given the opportunity to have a settlement discussion to
contest, explain, provide documentation and/or review the audit in an attempt to settle the case. My
client would accept affidavits from your workers to determine what actual work they performed. You
never in “good faith” cooperated or attempted to resolve this issue prior to the lawsuit being filed. In
addition, you requested, through email correspondence, proof from Local 66 that my client had an
apprentice program, which is inconsistent if you had no jurisdictional work. However, your bid on
jobs were accepted by municipalities and you then failed to notify the hall and request men or
apprentices for said projects.

~ William T. Lavelle, Esq.
LaVelle Law & Associates, P. C.
57 East-Main Street
Patchogue, New York 11772
Phone: 631-475-0001 Ext. 111
Fax: 631-447-7150

e-mail: wtlpc@aol.com

https://mail.aol.com/webmail-std/en-us/PrintMessage 1/27/2021
Case 2:18-cv-01303-JS-AKT Document 56 Filed 01/28/21 Page 13 of 14 PagelD #: 270

EXHIBIT “D”
'2/19017 Case 2:18-cv-01303-JS-AKT DoctitlehhS6 Fea OLSBV21 “Page 14 of 14 PagelD #: 271

mM Gmail LaVelle & Associates Law Office <lavellelawassociates@gmail.com>

Please schedule an Audit with Local 66

william g proefriedt <billproef@aol.com> Sat, Dec 16, 2017 at 3:51 PM
To: LaVelle & Associates Law Office <lavellelawassociates@gmail.com>

To whom it may concern:
As per a specific contract we entered into; an approved apprenticeship program was a requirement, Local 66 was not

able to provide an apprentice to fulfill this requirement thereby rescinding the agreement. Further WGP Contracting Inc.
has legally dissolved.

William G Proefriedt

[Quoted text hidden]

[Quoted text hidden]
<wgp audit local 66-12152017142946.pdf>

https://mail.google.com/mail/u/0/?ui=2&ik=ed2 1 cebaf5&jsver=Z3w0uDgq1rPo.en.&view=pt&msg= 16061 190263fbc38&search=inbox&siml=1606 119026... 1
